 


109 HR 568 IH: Patient Empowerment and Education Act of 2005
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 568 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mrs. McCarthy introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize the Secretary of Health and Human Services and the Secretary of Education, acting jointly, to make grants for community outreach programs to empower patients and health care consumers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Patient Empowerment and Education Act of 2005. 
2.FindingsThe Congress finds as follows: 
(1)Preventable medical errors cause as many as 98,000 deaths each year in hospitals, according to the Institute of Medicine. 
(2)There are currently many safety procedures in place to be followed by medical professionals in hospitals and other medical facilities to prevent medical errors, yet 42 percent of Americans still say they have personally experienced a medical error. 
(3)One way to address the issue of increasing medical errors and medical malpractice suits is to empower patients and health care consumers, thereby curbing litigation and reducing medical errors that cost the economy as much as $29 billion annually, half of which consists of health care costs. 
(4)According to the Agency for Healthcare Research and Quality, the best way to prevent medical errors is for an individual to be an active member of his or her health care team. 
(5)Educating patients and health care consumers about applicable safety procedures and policies and about standards of care will help to reduce medical errors.  
3.Grants to empower patients and health care consumers 
(a)In generalThe Secretary of Health and Human Services and the Secretary of Education, acting jointly (in this Act referred to as the Secretaries), may make grants to nonprofit organizations for community outreach programs to empower patients and health care consumers. 
(b)Use of fundsThe Secretaries may make a grant to an organization under this section only if the organization agrees to use the grant for a community outreach program to empower patients and health care consumers, including by— 
(1)educating patients and health care consumers about their role in making health care safer for themselves and their families, including through the use of public service announcements and patient safety workshops; 
(2)educating children about their role in making health care safer for themselves, including through the use of outreach programs in local school systems; and  
(3)supporting victims and family members affected by medical errors, including through the use of counseling and peer support services. 
(c)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal year 2006 and each subsequent fiscal year. 
 
